Title: To Benjamin Franklin from Laval & Wilfelsheim, 6 March 1783
From: Laval & Wilfelsheim
To: Franklin, Benjamin


Monsieura paris ce 6 Mars 1783
Il y a 15. Jours que nous avons remis a Monsieur Grand le pere une Lettre pour votre Excellence qui nous est venue de Bremen.
L’Amy pense qu’elle ne nous est pas parvenue, & nous en demande des Nouvelles. Nous supplions votre Excellence, de nous rendre le Service, & de daigner y faire une Reponse, le Courrier part deman.
Nous avons l’honneur d’etre avec Respect, Monsieur de Votre Excellence, les trés humbles & trés obeissans Serviteurs
Laval & WilfelsheimBanqrs. rue du mail
A S.E.M. franklin Ambassadeur des Etats unis de lAmerique Septe.
 
Notation: Laval & Wilfelcheim Paris 6. Mars 1783.
